DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
1-A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/04/2022 has been entered.
 
Amendment 
2- The Request for Continued Examination amendment filed herein has been entered and fully considered. Claims 1, 3-26 remain pending in the application, where Claims 1 and 25 have been amended.


Claim Interpretation - 35 USC § 112
3- The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.




The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Analysis device in claim 1, 
A transport device in claim 10, 
Storage device in claim 16,
Sorting device in claim 20.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
4- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

In addition, the functional recitation in the claims (e.g. "configured to" or "adapted to" or the like) that does not limit a claim limitation to a particular structure does not limit the scope of the claim. It has been held that the recitation that an element is "adapted to", "configured to", "designed to", or "operable to" perform a function is not a positive limitation but only requires the ability to so perform and may not constitute a limitation in a patentable sense. In re Hutchinson, 69 USPQ 139. (See MPEP 2111.04); see also In In re Giannelli, 739 F.3d 1375, 1378, 109 USPQ2d 1333, 1336 (Fed. Cir. 2014).
Also, it should be noted that it has been held that a recitation with respect to the manner in which a claimed device is intended to be employed does not differentiate the claimed device from a prior art apparatus satisfying the claimed structural limitations Ex-parte Masham 2 USPQ2d 1647 1987).
The claimed system in the instant application is capable of performing the claimed functionality, as is the prior art used in the present office action. The Examiner notes that where the patent office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on. In re Swinehart and sfiligoj, 169 USPQ 226 (C.C.P.A. 1971).

5- Claims 1, 4-9, 11-13, 18-19, 21-22, 24-26 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Pendell-Jones et al. (Patent No. 7359040, cited by Applicants), hereinafter Jones.
As to amended claims 1, and 25 and claims 6 and 26, Jones teaches an apparatus, and its method of use for identifying one or more substances in a material (Abstract and Figs. 1-3) comprising: at least one light source (100) configured to irradiate a sample of the material (S) with light of at least one wavelength (UV light), wherein the at least one light source is configured to emit light of at least two wavelengths (Col. 2 ll. 4-34; naming Nd: YAG and Alexandrite lasers, known to emit in two different bands, using second harmonic generation processes. See link in the Conclusion detailing graphically the two bands for each type of lasers. Nothing in the claim language pertains to the details of the use of the two wavelengths and whether they are both used to irradiate the sample); 
a detector (150 and/or 160) configured to detect light re-emitted or transmitted by the sample; and an analysis device (170) configured to: analyze the detected light by at least one of: UV/VIS spectroscopy, fluorescence spectroscopy fluorescence scattering is collected and measured in addition to Raman scattering energy), or absorption spectroscopy; 
generate a first identification result for at least one substance of the sample; and generate a second identification result for the at least one substance in response to the first identification result being an ambiguous identification result, wherein the analysis device configured to generate the second identification result by fluorescence light decay time analysis –FLZA-, 3Application No. 16/323,053wherein the analysis device is configured to at least partially identify the at least one substance based on the first identification result or based on the first and second identification results; (claims 6, 26) wherein the analysis device is configured to examine the first identification result for plausibility based on the second identification result (Fig. 2-3 and Col. 3 l. 41-Col. 4 l. 28. Col. 1 ll. 18-21, fluorescence lifetime calculation, i.e. including the light raise/decay time analysis, is used to discerns characteristics of a substance, i.e. an additional identification to minimize the risk of misidentification of a substance and the ambiguity related therein).  
Jones does not teach expressly wherein the at least two wavelengths, of the at least one light source, including a first wavelength having a fundamental frequency and a second wavelength having a frequency that is an integer multiple of the fundamental frequency, and that both wavelengths are used together for identifying the substances, even though the utilization of the second wavelength alone necessarily the first wavelength, from which the second wavelength is generated.
Moreover, Jones teaches using Nd:YAG or Alexandrite lasers, which are known to possibly emit simultaneously wavelengths of 266, 532 and 1064 nm, or 700-800nm with 360-400nm, respectively, using second harmonic generation processes (see reference cited in the Conclusion but not relied upon in this rejection).
It is reminded here that the utilization of the claimed second wavelength, alone, involves necessarily the first wavelength, from which the second wavelength is generated. 
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of Jones so that the at least two wavelengths includes a first wavelength having a fundamental frequency and a second wavelength having a frequency that is an integer multiple of the fundamental frequency, with the advantage of using multiple wavelengths from one unique light source and reducing the complexity and cost of the apparatus.

As to claim 5, Jones teaches the apparatus according to claim 1, wherein the at least one light source is configured to irradiate the sample in a first direction, and the detector is configured to detect light re-emitted or transmitted by the sample in a second direction, wherein the first direction and the second direction are different (Fig. 1).  

As to claim 11, Jones teaches the apparatus according to claim 1, wherein the detector is configured to divide a recorded spectrum into relevant and non-relevant areas for later analysis, discard the non-relevant areas, and insert FLZA-relevant data into the spectrum in place of the non-relevant areas (the Raman and fluorescence spectra are not completely overlapping. Since “relevant” and “non-relevant” are not described, spectral ranges in Jones can be arbitrarily selected to be complementary).  

As to claims 13, 18, Jones teaches the apparatus according to claim 1, wherein a measurement signal of the detected light, output by the detector, is integrated by the analysis device over a period of time to determine a fluorescence decay time constant; (claim 18) wherein the analysis device is configured to selectively integrate the measurement signal over at least one time span prior to or after a normal half-life of a fluorescence lifespan (Fig. 2 and Col. 2 l. 65-Col. l. 14 for ex.; the Raman and fluorescence digital signals are accumulated using CCD detectors, and displayed over detection wavelength ranges and over at least a time span either prior or after a half life fluorescence lifespan).  

As to claim 21, Jones teaches the apparatus according to claim 12, further comprising an optical grating is-arranged in a detection beam path of the re-emitted or transmitted light, wherein a zero order of the light diffracted from the optical grating is used by the FLZA, for determining the fluorescence decay time constants (Col. 2 ll. 52-64; grating 140 disperses light from the sample towards detector 160, including the first order dispersed light).  

As to amended claim 22, Jones teaches the apparatus according to claim 1, wherein the at least one light source is configured to irradiate the sample a plurality of times in succession with the light of the at least one wavelength, and the analysis device is configured to measure and analyze corresponding re-emitted or transmitted light a plurality of different times (Col. 3 ll. 7-14 and Col. 3 l. 41 –Col. 4 l. 6).  

As to claims 4, 7-9, 12 Jones teaches the apparatus according to claims 1.
Jones does not teach explicitly (claim 4) wherein a first wavelength of the at least two wavelengths is in a range between 233 nm and 300 nm, and a second wavelength of the at least two wavelengths is double the first wavelength; (claim 7) wherein the at least one light source is a pulsed light source having a pulse duration of more than 1 ns and less than 1 ms; (claim 8) wherein the pulse duration of the at least one light source is adapted to a detection time of the re-emitted or transmitted light, and a distance between the light pulses corresponds to the detection time of the re-emitted claim 9) wherein the detector is configured to detect the re-emitted or transmitted light less than 10 nanoseconds; (claim 12) wherein the analysis device is configured to determine and analyze multi-exponential fluorescence decay time constants by the FLZA; (claim 24) wherein the detection of the re-emitted or transmitted 7Application No. 16/323,053light is triggered by irradiating the sample with light by the at least one light source.  
   However, Nd:YAG lasers are adapted to deliver nanosecond pulses, or even picoseconds with pulse periods adapted for fluorescence and Raman measurements (Col. 4 ll. 23-28). It would be obvious to one with skill in the art to adapt the time of measurement to be less than 10 ns to optimize the fluorescence emission measurement and minimize noise measurement (See MPEP 2143 Sect. I. B-D). As to claim 12, Jones uses fluorescence lifetime analysis (Fig. 2 and Col. 3 ll. 7-14 for ex.), which would make it obvious to one with ordinary skill in the art to consider analyzing multi-exponential fluorescence decay time constants by FLZA as a species of the limited genus of fluorescence lifetime analysis (See MPEP 2144.08 II A- 4(a). Sections 4 (c-e) can also be considered). As to claim 24, Fig. 1 shows how the light source 100 and the detectors are connected to controller 170, in addition to using a Nd-YAG laser, known to be a laser with a triggering output (Examiner takes official notice herein as he worked on LIBS systems using this type of laser and triggered camera acquisitions with the output pulses from the laser) 
  	 Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of Jones so that the at least two wavelengths includes a first wavelength having a fundamental frequency and a second wavelength having a frequency that is an integer multiple of the fundamental frequency; wherein a first wavelength of the at least two wavelengths is in a range between 233 nm and 300 nm, and a second wavelength of the at least two wavelengths is double the first wavelength; wherein the at least one light source is a pulsed light source having a pulse duration of more than 1 ns and less than 1 ms; wherein the pulse duration of the at least one light source is adapted to a detection time of the re-emitted or transmitted light, and a distance between the light pulses corresponds to the detection time of the re-emitted with the advantage of using multiple wavelengths from one unique light source and reducing the complexity and cost of the apparatus.

As to claim 19, Jones teaches the apparatus according to claim 1, wherein a fluorescence decay time constant of the at least one substance is determinable (with such method/apparatus, it is possible to measure the fluorescence constant, i.e. determinable), and a duration of light pulses emitted by the at least one light source is less than the fluorescence decay time constant by at least a factor of 5 (Col. 4 ll. 23-28, duration of picoseconds is considered. There are a great amount of samples of which the decay time constant is greater than 5 ps).  

6- Claims 10, 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Jones in view of Adams et al. (PGPUB No. 20130056398), hereinafter Adams.
As to claim 10, Jones teaches the apparatus according to claim 1.
Jones does not teach expressly wherein a transport device is arranged for feeding and discharging the sample; (claim 20) wherein a sorting device is arranged to separate the identified at least one substance from a material stream of substances for recycling.  
However, in the field of spectroscopic sorting of plastic recycling garbage, Adams teaches an apparatus and method for inspecting and sorting a stream of products (Figs. 1-15 and Abstract) wherein a transport device is arranged for feeding and discharging the sample (Fig. 1 for ex.;  supply and reject system 1/4/11 handling garbage items 2/3, inspecting it spectroscopically using inspection unit 9/10, where fluorescence emission is used ¶164, 199, 254-255.)
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of Jones according to Adams’ suggestions so that to use Jones system and method with a transport device arranged for feeding and discharging the sample; wherein a sorting device is arranged to separate the identified at least one substance from a material stream of substances for recycling, with the advantage of automating optical sorting and selection of recycling plastics in garbage.

7- Claims 14-16, 23 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Jones in view of Sagatelyan et al. (PGPUB No. 20040069928), hereinafter Sagatelyan.

As to claim 14, Jones teaches the apparatus according to claim 13.
Jones does not teach expressly wherein the measurement signal is integrated over a plurality of non-overlapping -time spans by the analysis device, even though one with ordinary skill in the art would find it obvious to consider integrating the signals from the two detectors over non overlapping time spans; (claim 15) wherein the plurality of non-overlapping time spans have a same duration.  
In addition, in the art, Sagatelyan teaches a system and method for integration time sampling (Figs. 1-7 and Abstract) wherein the fluorescence measurement signal is integrated over a plurality of non-overlapping -time spans by the analysis device (¶ 23, 54). Selecting a same duration for the time spans appears to be obvious to facilitate the sampling process (See MPEP 2143 Sect. I. C-D).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of Jones according to Sagatelyan’s suggestions so that to use Jones system and method wherein the measurement signal is integrated over a plurality of non-overlapping -time spans by the analysis device; wherein the plurality of non-overlapping time spans have a same duration, with the advantage of efficient sampling of the measurement, avoiding cross-talk of overlapping spans and optimizing the identification results.

As to claims 16, 23, Jones teaches the apparatus according to claim 13, wherein the analysis device is connectible or connected to a storage device, and the analysis device is configured to at least partially identify the at least one substance based on the related values of the measurement signal and reference relation values stored in the storage device (Col. 4 ll. 7-16), the analysis device includes at least one integrator (Fig. 2 and Col. 2 l. 65-Col. l. 14 for ex.; the Raman and fluorescence digital signals are accumulated using CCD detectors, and displayed over detection wavelength ranges).  
Jones does not teach expressly the analysis device  configured to integrate the measurement signal separately over two non-overlapping time spans, wherein the values for the separately integrated measurement signal over two non-overlapping time spans are related to one another; (claim 23) wherein the two non-overlapping time spans are respectively assigned to successive irradiations of the sample with the light, even though one with ordinary skill in the art would find it obvious to consider integrating the signals from the two detectors over non overlapping time spans assigned to successive irradiations of the sample (See MPEP 2143 Sect. I. B-D).  
In addition, in the art, Sagatelyan teaches a system and method for integration time sampling (Figs. 1-7 and Abstract) wherein the fluorescence measurement signal is integrated over a plurality of non-overlapping -time spans by the analysis device (¶ 23, 54). 
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of Jones according to Sagatelyan’s suggestions so that the analysis device  configured to integrate the measurement signal separately over two non-overlapping time spans, wherein the values for the separately integrated measurement signal over two non-overlapping time spans are related to one another; wherein the two non-overlapping time spans are respectively assigned to successive irradiations of the sample with the light, with the advantage of efficient sampling of the measurement, avoiding cross-talk of overlapping spans and optimizing the identification results.

8- Claim 17 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Jones in view of Houston (Patent No. 9632030).

As to claim 17, Jones teaches the apparatus according to claim 13.
Jones does not teach expressly wherein the at least one time span corresponds to a falling edge of the measurement signal, even though one with ordinary skill in the art would find it obvious to consider integrating the signals including a falling edge of the measurement signal.
In addition, in the art, Houston teaches a system and method for measuring fluorescence lifetime (Figs. 1-14 and Abstract) wherein the at least one time span corresponds to a falling edge of the measurement signal (Col. 7 ll. 35-53).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of Jones according to Houston’s suggestions so that the at least one time span corresponds to a falling edge of the measurement signal, with the advantage of efficient estimation of the fluorescence dynamics.

Conclusion

https://www.rp-photonics.com/yag_lasers.html (appears relevant to claim 3)
From: https://en.wikipedia.org/wiki/List_of_laser_types#/media/File:Commercial_laser_lines.svg, the following spectral emissions.

    PNG
    media_image1.png
    1065
    1904
    media_image1.png
    Greyscale






Conclusion

The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamed K AMARA/
Primary Examiner, Art Unit 2886